                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THE DISTANCE LEARNING COMPANY,
                                   7                                                         Case No. 4:19-cv-03801-KAW
                                                        Plaintiff,
                                   8                                                         ORDER TO SHOW CAUSE
                                                 v.
                                   9
                                         DERICK GENE MAYNARD, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action was filed on June 28, 2019. (Dkt. No. 1.) Pursuant to Rule 4(m) of the Federal

                                  14   Rules of Civil Procedure, Plaintiff has 90 days to complete service of the complaint and summons

                                  15   on Defendant, such that September 26, 2019 was the last day to complete service or to file a

                                  16   Motion for Administrative Relief from the deadline pursuant to Civil L.R. 7-11. To date, no proof

                                  17   of service has been filed. The Case Management Conference (CMC), originally scheduled for

                                  18   October 1, 2019, was continued to December 3, 2019, because Defendant had not been served 7

                                  19   days prior to the original CMC date. (Dkt. No. 14.)

                                  20          IT IS HEREBY ORDERED that by no later than October 18, 2019, Plaintiff shall show

                                  21   cause why this matter should not be dismissed for failure to comply with the deadline to complete

                                  22   service on Defendant or to file a Motion for Administrative Relief.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 30, 2019

                                  25                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  26                                                   United States Magistrate Judge
                                  27

                                  28
